        Case 1:17-cr-00548-PAC Document 356
                                        354 Filed 04/23/20
                                                  04/20/20 Page 1
                                                                2 of 1
                                                                     2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA          :
                                  :
                                  :          ORDER
         - v -                    :
JOSHUA ADAM SCHULTE               :          17 CR. 548 (PAC)
                                  :
                  Defendant.      :
----------------------------------X

      PAUL A CROTTY, United States District Judge.

      The Bureau of Prisons is directed to schedule a 1-hour social

call for Mr. Schulte within 10 days of this Order. The Bureau of

Prisons is to notify counsel, Sabrina Shroff (646 763 1490), of the

date and time of the call.

      The Bureau of Prisons is directed to make Mr. Schulte available

(by telephone or otherwise) for a status conference on May 18
                                                           __, 2020,

   10:30
at __    AM.
       a.m.




Dated: New York, New York           SO ORDERED:
       April 20, 2020




                                  _______________________________
                                    HONORABLE PAUL A. CROTTY
                                    UNITED STATES DISTRICT JUDGE
